Territory of Michigan in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED & EIGHT.
The Jurors of the United States within and for the Territory aforesaid on their oaths present that David Robison of Detroit in said Territory Merchant on the twenty eighth day of April in the year of our Lord one thousand eight hundred eight with force and armes at Detroit aforesaid two window *265Blinds commonly called Venetian blinds of the value of twenty dollars being the goods and chattels of George McDougall Esquire of Detroit aforesaid then and there being found feloniously did steal take and carry away to the evil example of all others in like cases offending against the peace and dignity of the United States and of this Territory and against the form of the statute in such cases made and provided— E Brush Atty Geni

[In the handwriting of Elijah Brush]